In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-20-00089-CR
     ___________________________

WILLIAM EDWARD MUIRHEAD, Appellant

                     V.

          THE STATE OF TEXAS


   On Appeal from the 78th District Court
         Wichita County, Texas
        Trial Court No. 59,229-B


  Before Birdwell, Wallach, and Walker, JJ.
  Memorandum Opinion by Justice Birdwell
                          MEMORANDUM OPINION

      Appellant William Edward Muirhead appeals the trial court’s denial of his

motion for new trial based on his claim that he was denied his constitutional right to

effective assistance of counsel.    Specifically, Muirhead alleges that his retained

attorney failed to adequately investigate the facts of his offense and offer mitigating

evidence at his open-plea hearing. Muirhead also claims that his attorney failed to

properly inform him of the potential consequences of his plea. After holding a

hearing on Muirhead’s motion for new trial, the trial court denied the motion. We

have reviewed the record and cannot conclude the trial court abused its discretion in

denying Muirhead’s motion for new trial based on his claims of ineffective assistance

of counsel. We therefore affirm the trial court’s judgment.

I.    Background

      1.     Muirhead’s burglary of Dr. Stephen Farr’s home

      On September 20, 2017, Wichita Falls police officers responded to a 911 call

placed from the residence of Dr. Stephen Farr. Upon entering Dr. Farr’s home,

police officers saw a broken window and blood. Officers heard a man yelling from

the upstairs area of the home. When the officers went upstairs, they found an elderly

man, later identified as Dr. Farr, standing in the doorway of a bedroom covered in

blood. Officers described Dr. Farr as looking “gruesome.”

      At the same time, the officers heard another man, later identified as Muirhead,

yelling and screaming. Officers found Muirhead lying in a small gap between a bed

                                          2
and a wall. Muirhead appeared “extremely agitated,” and his ranting made no sense to

the officers. One officer at the scene believed that Muirhead was intoxicated.

       An officer noticed “[a] lot of blood” in a nearby bathroom. The officer also

saw that the toilet tank’s lid had been removed and was sitting on the bathroom

counter. The lid had blood on it. The officer later learned that Muirhead beat

Dr. Farr with the toilet tank lid.

       Dr. Farr and Muirhead were subsequently transported to the hospital. In the

days following the attack, Muirhead appeared much less agitated; he responded to

questions appropriately and could engage in civil, peaceful conversations.

       2.     Muirhead hires attorney Greg Merkle to defend him and enters a
              plea of nolo contendere.

       Muirhead was indicted,1 and he hired Greg Merkle to represent him. With

Merkle’s assistance, Muirhead waived his right to a jury trial and entered an open plea

of nolo contendere to the trial court.2        Prior to entering his plea, Muirhead

participated in a presentence investigation interview. During his interview, Muirhead


       The indictment alleged that Muirhead
       1



       did then and there intentionally or knowingly enter a habitation, without
       the effective consent of Stephen Farr, the owner thereof, and attempted
       to commit or committed the felony offense of Aggravated Assault, and
       did then and there display a deadly weapon, to-wit: a ceramic toilet tank
       lid, that in the manner of its use or intended use was capable of causing
       death or serious bodily injury, during the commission of the assault.
       2
        A plea of nolo contendere has the same legal effect in a defendant’s criminal
case as a guilty plea. See Tex. Code Crim. Proc. Ann. art. 27.02(5).

                                           3
disclosed that he was under the influence of drugs when he burglarized Dr. Farr’s

house and beat him with the toilet tank lid.

      Before accepting Muirhead’s plea, the trial court admonished him orally and in

writing as to the range of punishment for the offense of burglary of a habitation as

well as to the consequences of his plea. Muirhead signed the written admonishments,

and at his plea hearing, he confirmed that he understood the range of punishment for

the offense as well as the consequences of this plea. Muirhead informed the trial

court that his lawyer, Merkle, had reviewed the admonishments with him and that he

understood them. Merkle signed the written admonishments as well.

      As a part of his plea, Muirhead affirmed that any future discovery of facts

would be “inconsequential to the defense of [his] case.” He stipulated under oath to

the truth of evidence necessary to support his conviction, averred that he was entering

the stipulation freely and voluntarily, and recognized that if he were to later claim that

he was innocent of the crime, the State could charge him with aggravated perjury.

      In another plea document, Muirhead represented that he “fully underst[ood]

what offense he [was] charged with,” that he was aware of his constitutional and

statutory rights, that he had been given a “sufficient opportunity to talk to and consult

with” Merkle, and that he was “totally satisfied with the competence and effectiveness

of” Merkle’s representation.




                                            4
         Merkle affirmed in writing that Muirhead had a rational understanding of the

proceedings against him and that Muirhead understood the effects of the documents

he had signed.

         At his plea hearing, Muirhead told the trial court that he had suffered from

mental-health issues in the past but that there was nothing about his mental condition

at the time of the open-plea hearing that prevented him from understanding the

proceedings. He also told the trial court that he was making his plea freely and

voluntarily. Merkle informed the trial court that Muirhead was competent to stand

trial.

         The trial court found in writing, upon examining Muirhead, that he was

mentally competent to enter his plea, that he was aware of the plea’s consequences,

and that Muirhead’s plea and evidentiary stipulation were freely and voluntarily made.

         3.    Muirhead and the State presented evidence at the plea hearing.

         At the plea hearing, after the trial court, Muirhead, and Merkle discussed the

effects of Muirhead’s plea and the papers he had signed, the State presented evidence

concerning the burglary Muirhead had committed and its effect on Dr. Farr and his

family.

         In Muirhead’s defense, Merkle presented testimony from Muirhead’s mother,

Carol Muirhead; his psychiatrist, Dr. Adam Butera; and Muirhead himself. Carol

testified that Muirhead has suffered from physical and mental-health problems. She

told the trial court that two months before he broke into Dr. Farr’s home and

                                            5
attacked him, police attempted to admit Muirhead to a state mental hospital, but he

was denied admission due to his high blood pressure.

      Carol testified that on the morning of the day he burglarized Dr. Farr’s home,

Muirhead was having “weird dreams.”            Muirhead subsequently called 911.

Emergency workers transported him to the hospital. The hospital attempted to have

Muirhead admitted to a state mental hospital, but he was again denied because of his

high blood pressure. The hospital released Muirhead later the same day. That night,

after Carol went to sleep, Muirhead broke into Dr. Farr’s home and beat him.

      According to Carol, after Muirhead’s release from the hospital following the

burglary, he could not recall any of the events on the night of the burglary. Muirhead

returned to the hospital in October of 2017 with other medical issues and suffered a

stroke in 2018.

      Merkle also presented testimony from Dr. Adam Butera, Muirhead’s treating

psychiatrist. Dr. Butera had been treating Muirhead for depression and anxiety since

2014. Dr. Butera stated that Muirhead told him about an incident that occurred two

months before he committed the burglary. Muirhead told Dr. Butera that police had

grabbed him and confiscated his gun. Muirhead stated that police took him to a state

mental hospital but because of his high blood pressure, he was taken to the

emergency room of a medical hospital where his high blood pressure was treated.

Dr. Butera also testified that on the day of the burglary, prior to the burglary,

Muirhead had been seen at a hospital for high blood pressure, and that the notes from

                                          6
Muirhead’s admission described him as confused and as having “difficulty

remembering.” At that time, the hospital performed a brain scan. The brain scan

showed no bleeding in the brain, no mass, and no swelling.

      Dr. Butera opined that Muirhead suffers from hypertensive encephalopathy, a

high-blood-pressure condition that can cause mental confusion and altered

consciousness. He testified that a person who has hypertensive encephalopathy might

not remember his past actions. Dr. Butera testified that Muirhead had told him (like

he had told Carol) that he did not remember the events associated with the burglary

of Dr. Farr’s house.    Dr. Butera, however, testified that he could not say that

Muirhead was suffering from hypertensive encephalopathy at the time he committed

the burglary because he did not have the opportunity to assess Muirhead at that time.

Moreover, Dr. Butera stated that he would not expect someone with hypertensive

encephalopathy to “take a toilet seat and hit somebody in the head.”

      Additionally, Dr. Butera testified that upon Muirhead’s admissions to the

hospital in September 2017, both before and after he burglarized Dr. Farr’s home, he

tested positive for opiates and cannabinoids. Dr. Butera also acknowledged that

Muirhead’s medical records reflected that he informed hospital personnel that he

takes “Xanax, hydros[,] and other fun pills he can find.” Dr. Butera characterized

Muirhead’s acknowledgement of taking “fun pills” as “sound[ing] like abuse.”

      Merkle also offered testimony from Muirhead at the plea hearing. Muirhead

testified that he takes several prescription medications for high cholesterol and high

                                          7
blood pressure. He testified, however, that he did not remember anything about the

September 2017 burglary. Muirhead asked the trial court to defer adjudication of his

guilt and to place him on probation.

      During cross-examination, when asked whether he had used marijuana,

Muirhead responded, “I guess I tested positive for marijuana[,] so it had to have been

that.” Muirhead then testified that he did not remember using marijuana before the

burglary but that his son told him that had he had smoked marijuana that day “to see

if it helped [his] pain any better than the pills.” He denied that he had abused

cannabinoids except “[j]ust [the] day” of the burglary.

      At the end of the open-plea hearing, Merkle emphasized that Muirhead did not

have a violent history, that his high-blood-pressure issues may have contributed to the

offense, and that he did not remember what had occurred. Merkle asked the trial

court to defer adjudication of Muirhead’s guilt and to place him on probation. In

doing so, Merkle recognized that Muirhead could not be convicted and placed on

regular probation, “It has to be deferred.” Merkle argued, “[The probation] could be

monitored, and the Court would have that hammer over him, over that entire time,

where it could come back if there’s any problem and give him anywhere from five to

99 years or life in prison.” After hearing the State’s closing argument in response, the

trial court found Muirhead guilty and sentenced him to forty years’ confinement.




                                           8
      4.     Muirhead claims that Merkle was ineffective and files a motion for
             new trial.

      Shortly after he was sentenced, Muirhead hired new counsel and filed a motion

for new trial claiming that Merkle was ineffective. At the hearing on Muirhead’s

motion for new trial, he called three witnesses: Dustin Nimz, a local defense attorney;

Merkle; and himself.

      Nimz testified that Merkle should have hired a neurologist or a forensic

psychologist to determine if Muirhead was suffering from brain damage at the time

that he committed the burglary.       According to Nimz, Merkle’s failure to do so

constituted ineffective assistance.    Nimz conceded, however, that the evidence

showed that Muirhead had ingested cannabinoids on the day he committed the

burglary, and that voluntary intoxication cannot support a mental-health defense.

Nimz also agreed that Merkle’s knowledge of Muirhead’s voluntary intoxication could

have impacted his decision to not pursue a mental-health defense.

      Nimz further testified that Merkle was ineffective for allowing Muirhead to

plead open to the trial judge because she had only been on the bench for about a

month and had no “real track record” available to use to predict what type of

sentence she would impose. Nimz conceded, however, that given Dr. Farr’s years of

service as a dentist in the Wichita Falls area, a jury would have likely considered him a

sympathetic victim and would have found Muirhead’s offense “worthy of

punishment.”


                                           9
      Merkle, who has practiced law for forty years and represented thousands of

defendants, testified that he and Muirhead initially planned to pursue an insanity

defense and try the case in front of a jury. He stated, however, that after he learned

that Muirhead’s actions the night of the burglary may have been a reaction to some

“bad drugs,” he did not believe that an insanity defense was viable. Merkle’s belief

regarding the insanity defense was strengthened when he was informed that

Muirhead’s medical records showed he was using cannabinoids at the time he

committed the burglary. Merkle testified that he did not believe an insanity defense

would be successful. Merkle stated

      In discussing it with Dr. Butera, quite frankly, I did not think that a jury
      would buy it in light of my client’s behavior if we did it in front of a jury,
      and I think an insanity defense is very hard to sell. It’s good on TV but
      not in reality. I didn’t think it would sell to a jury. I think they would
      hear the phone call, the witnesses, and they would convict him, and if
      they were the ones deciding punishment, the punishment would be
      extremely severe.

             ....

              . . . I believed that if we went to trial with the insanity defense to
      a jury, they would not, based on the evidence, support that. They would
      find him guilty, and their punishment would be more severe than the
      route we took.

      Merkle believed that a trial court, if choosing to find Muirhead guilty rather

than defer adjudication of his guilt, would assess a sentence that would be less than a

jury would assess. Concerning the open plea to a relatively new judge, Merkle testified




                                           10
that he had “put [the case] off” several times to try to get an indication on the likely

sentence that the trial court might assess.

      With respect to the claim that he had failed to adequately investigate

Muirhead’s case, Merkle emphasized that in addition to speaking to Dr. Butera,

Muirhead’s treating psychiatrist, at least four times before the plea hearing, he had

obtained and reviewed “all of” Muirhead’s records from hospitalizations (including

records from Muirhead’s July 2017 and September 2017 hospital stays), ambulance

records, and police records. Regarding his alleged failure to speak with a neurologist,

Merkle testified, “I didn’t think it was necessary. In talking with Butera and the

family, there was more of an indication that this may have been a reaction to . . . some

bad drugs.” More specifically, Merkle indicated that he had learned from Muirhead’s

family that Muirhead may have had a reaction to K2—a synthetic cannabinoid that is

much stronger and more dangerous than regular cannabis.

      On questioning by the State, the following exchange occurred:

            Q. And [you] had learned about [Muirhead’s cannabinoid use]
      from family members of the defendant, including the defendant,
      himself?

           A. And from the defendant, it was - - To clarify, the answer
      would be, yes, but from the defendant was what some other family
      member had told him, to be clear.

            Q. And that gave you very little hope that by virtue of the
      voluntary intoxication he was going to . . . be successful in any kind of
      defense of insanity?

             A. I did not think it would be successful.


                                              11
      Concerning his discussion with Muirhead about the consequences of his plea,

Merkle testified that “throughout representation” and close to the plea hearing, he

had explained the parole consequences of being convicted and sentenced to an

offense involving a deadly weapon.3 He testified that even given the parole-related

concern about pleading nolo contendere to an offense that involved a deadly weapon,

Muirhead’s strategy was to take responsibility for his offense and to enter the plea of

nolo contendere with the hope of being placed on deferred-adjudication community

supervision.

      As for Muirhead, contrary to his written averment in his plea papers, he

testified that he had not been “well-represented.” On cross-examination, however,

Muirhead admitted that no one had forced him to enter a plea of nolo contendere.

      After considering the parties’ evidence and arguments, the trial court denied

Muirhead’s motion for new trial. In its order denying the motion, the trial court

found that Merkle was credible, that Muirhead had been “admonished pursuant to the

law,” that Muirhead had “made a knowing and intelligent waiver of his rights,” and

that Muirhead had entered his nolo contendere plea freely and voluntarily.

II.   Effective Assistance of Counsel in Plea Proceedings

      When an appellant raises the issue of ineffective assistance in a motion for new

trial, we review the trial court’s denial of the motion for an abuse of discretion. State


      3
         According to Merkle, he met with Muirhead on “at least ten” occasions “if not
more.”

                                           12
v. Herndon, 215 S.W.3d 901, 905 n.4, 906–07 (Tex. Crim. App. 2007). We view the

evidence in the light most favorable to the trial court’s ruling, and we will reverse only

if no reasonable view of the record could support the trial court’s finding. Charles v.

State, 146 S.W.3d 204, 207–08 (Tex. Crim. App. 2004), superseded by statute on other

grounds by Tex. R. App. P. 21.8(b), as recognized in Herndon, 215 S.W.3d at 905 n.5.

         The Sixth Amendment guarantees a criminal defendant the effective assistance

of counsel. Ex parte Scott, 541 S.W.3d 104, 114 (Tex. Crim. App. 2017); see U.S. Const.

amend. VI. This right extends to the plea-bargain process. See Hill v. Lockhart, 474

U.S. 52, 58–59, 106 S. Ct. 366, 370–71 (1985); Ex parte Evans, 537 S.W.3d 109, 111

(Tex. Crim. App. 2017). To establish ineffective assistance, a defendant must prove

by a preponderance of the evidence that his counsel’s representation was deficient and

that the deficiency prejudiced the defense. Strickland v. Washington, 466 U.S. 668, 687,

104 S. Ct. 2052, 2064 (1984); Nava v. State, 415 S.W.3d 289, 307 (Tex. Crim. App.

2013).

         In evaluating counsel’s effectiveness under the deficient-performance prong,

we review the totality of the representation and the particular circumstances of the

case to determine whether counsel provided reasonable assistance under all the

circumstances and prevailing professional norms at the time of the alleged error. See

Strickland, 466 U.S. at 688–89, 104 S. Ct. at 2065; Nava, 415 S.W.3d at 307; Thompson, 9

S.W.3d 808, 813–14 (Tex. Crim. App. 1999). Our review of counsel’s representation

is highly deferential, and we indulge a strong presumption that counsel’s conduct was

                                            13
not deficient. Nava, 415 S.W.3d at 307–08. The constitutional right to effective

assistance of counsel does not guarantee errorless counsel. Shilling v. State, 977 S.W.2d

789, 791 (Tex. App.—Fort Worth 1998, pet. ref’d).

       To establish prejudice when a defendant claims counsel’s alleged deficient

performance resulted in a guilty plea, the defendant must show a reasonable

probability that, but for counsel’s errors, he would not have pleaded guilty and would

have insisted on going to trial. Hill, 474 U.S. at 59, 106 S. Ct. at 370; Ex parte Lewis,

537 S.W.3d 917, 923 (Tex. Crim. App. 2017); see also Lee v. United States, 137 S. Ct.

1958, 1965–67 (2017) (holding that even a defendant with no realistic defense to a

charge may still be able to show prejudice when counsel’s bad advice resulted in a

guilty plea). In determining whether a defendant would not have pleaded guilty but

for counsel’s deficient advice, we consider the circumstances surrounding the plea and

the gravity of the alleged failure material to that determination. Ex parte Moody, 991

S.W.2d 856, 858 (Tex. Crim. App. 1999).

III.   Muirhead did not meet his burden to show that Merkle failed to perform
       an adequate investigation or that any inadequate investigation
       prejudiced him.

       In his first issue, Muirhead claims that Merkle was ineffective because he failed

to conduct a sufficient investigation into the facts of his case. We disagree. Merkle

conducted a thorough investigation into the facts of Muirhead’s offense and into the

possible defenses that Muirhead could assert at a trial and at the open-plea hearing.



                                           14
A counsel’s investigation of the facts must be reasonable.

      Counsel for a defendant in a criminal case must independently investigate facts.

Butler v. State, 716 S.W.2d 48, 54 (Tex. Crim. App. 1986). But counsel “is not required

to investigate every conceivable line of evidence, no matter how unlikely the effort

would be to assist the defendant.” Ex parte Donato, No. 02-16-00006-CR, 2016 WL

673668, at *4 (Tex. App.—Fort Worth Feb. 18, 2016, pet. ref’d) (mem. op., not

designated for publication); Cantu v. State, 993 S.W.2d 712, 718 (Tex. App.—San

Antonio 1999, pet. ref’d) (“[T]he duty to conduct an investigation . . . is not

absolute.”). Counsel’s discovery of certain facts within an investigation may lead to a

decision that the investigation of further facts is unnecessary. Butler, 716 S.W.2d at 54;

see also Strickland, 466 U.S. at 691, 104 S. Ct. at 2066 (“[C]ounsel has a duty to make

reasonable investigations or to make a reasonable decision that makes particular

investigations unnecessary.”).

      The reasonableness of a decision to not investigate must be considered in light

of all of the circumstances and must be assessed by applying heavy deference to the

decision. Ex parte Martinez, 195 S.W.3d 713, 721 (Tex. Crim. App. 2006). “When

assessing the reasonableness of an attorney’s investigation, a reviewing court must

consider the quantum of evidence already known to counsel and whether the known

evidence would lead a reasonable attorney to investigate further.” Id. A conviction

will not be reversed for a failure to investigate unless the consequence of the failure

“is that the only viable defense available to the accused is not advanced.” Donald v.

                                           15
State, 543 S.W.3d 466, 477 (Tex. App.—Houston [14th Dist.] 2018, no pet.) (op. on

reh’g); Bahr v. State, 295 S.W.3d 701, 712 (Tex. App.—Amarillo 2009, pet. ref’d).

      1.     Merkle’s investigation of the facts and defenses was reasonable.

      Merkle began his representation of Muirhead in September 2017, shortly after

the burglary had occurred.       During his representation, Merkle consulted with

Muirhead’s treating psychiatrist, Dr. Butera, on four occasions. He also (1) met with

Muirhead on at least ten occasions, (2) reviewed police records from Muirhead’s July

2017 suicidal incident, (3) reviewed records related to Muirhead’s admission to the

hospital in July 2017, (4) reviewed records related to both of Muirhead’s September

2017 hospital stays (before and after the burglary), (5) reviewed records from

Muirhead’s transport by ambulance to the hospital following the burglary, and

(6) reviewed 2018 hospital records related to Muirhead’s stroke.

      Muirhead relies on attorney Nimz’s assertion that Merkle should have

consulted a forensic psychologist or neurologist in order to develop potential defenses

of insanity, diminished capacity, or the commission of an involuntary act to assert that

Merkle’s investigation was deficient.    The strategic choices that a lawyer makes,

however, are “virtually unchallengeable” if made after a thorough investigation of the

law and relevant facts. Strickland, 466 U.S. at 688; 104 S. Ct at 2065. And the court

presumes that counsel made all significant decisions in the exercise of reasonable

professional judgment. Delrio v. State, 840 S.W.2d 443, 447 (Tex. Crim. App. 1992).



                                          16
This presumption does not change merely because another lawyer may have used a

different strategy. Ingham v. State, 679 S.W.2d 503, 509 (Tex. Crim. App. 1984).

      Merkle’s strategic choices regarding Muirhead’s case were made after a

thorough investigation of the law and relevant facts. Merkle testified that he and

Muirhead initially planned to assert an insanity defense at trial. Merkle changed his

mind, however, after he learned that Muirhead was intoxicated when he committed

the burglary. Merkle testified that Muirhead’s family told him that the burglary had

resulted from a “reaction to . . . some bad drugs.” A police officer who observed

Muirhead at the scene of the robbery testified that Muirhead appeared to be

intoxicated. And when Muirhead was admitted to the hospital following the burglary,

he informed hospital staff that he had taken “Xanax, hydro[,] and other fun pills he

[could] find.” Muirhead tested positive for opiates and cannabinoids at the hospital

both before and after on the day that he burglarized Dr. Farr’s home. During his

presentence investigation interview, Muirhead stated that he was “under the influence

of drugs or alcohol” when he committed the burglary.

      Because insanity caused by voluntary intoxication is not a defense to an

offense, Merkle believed that Muirhead should not assert an insanity defense. See

Ex parte Howard, 425 S.W.3d 323, 323–34 (Tex. Crim. App. 2014) (“Texas law

prevents the consideration at guilt of evidence of insanity caused by voluntary

intoxication.”). Merkle testified that because he knew Muirhead was intoxicated at the

time of the offense and after discussing the likelihood of prevailing on an insanity or

                                          17
diminished capacity defense with Muirhead, he rejected a strategy of relying on those

defenses. Moreover, Merkle stated that he did not believe it was necessary to obtain

the assistance of a neurologist or forensic psychologist because he and Muirhead had

agreed to rely on Muirhead’s hypertensive encephalopathy (high blood pressure)

condition as a defense. This defense was suggested by and supported by Muirhead’s

treating psychiatrist, Dr. Butera. Merkle testified that Dr. Butera informed him that

Muirhead’s hypertensive encephalopathy condition could have confused him and led

him to break into Dr. Farr’s home believing that it was his own home.

      Accordingly, at the open-plea hearing, Merkle presented testimony from

Dr. Butera regarding Muirhead’s hypertensive encephalopathy condition. Dr. Butera

opined that based on his review of Muirhead’s medical records and his expert

knowledge and research, Muirhead had suffered from hypertensive encephalopathy

which may have caused him to suffer from an altered consciousness. Dr. Butera

based his opinion, in part, on references to Muirhead’s high blood pressure in July

2017 and September 2017—medical records that coincided with incidents of mental

confusion at those times. He further explained that when he saw Muirhead after

September 2017, at times when Muirhead’s blood pressure had been lowered to

normal levels through medication, Muirhead’s “mental status was clear” and he was

“oriented to person, place[,] and situation.” Dr. Butera testified, “I’ve seen him nine

times since the assault, and each time he was clear-headed and lucid, presumably

because he’s on his blood pressure pills now[.]”

                                          18
      Merkle limited his investigation to the defense of hypertensive encephalopathy

after he learned that Muirhead’s intoxication had possibly caused him to commit the

burglary.   He testified that his strategy was to seek the trial court’s mercy by

presenting evidence on how Muirhead’s mental condition, caused by the condition of

hypertensive encephalopathy, may have contributed to the offense. Merkle believed

that asserting a defense of insanity in light of Muirhead’s voluntary intoxication would

be ineffectual. See Cueva v. State, 339 S.W.3d 839, 848 (Tex. App.—Corpus Christi–

Edinburg 2011, pet. ref’d) (holding that when the facts adduced at trial and at any

hearings concerning ineffectiveness do not show that the defensive issue in question

would have been viable, trial counsel is not deficient for failing to further investigate

and pursue that defense at trial). Muirhead was not deprived of a viable defense;

Merkle presented evidence that Muirhead’s hypertensive encephalopathy condition

could have caused him to commit the offense. See Donald, 543 S.W.3d at 477 (holding

that a conviction will not be reversed for a failure to investigate unless the

consequence of the failure “is that the only viable defense available to the accused is

not advanced”).

      After applying a heavy measure of deference to Merkle’s decision to limit his

investigation, we cannot conclude that Muirhead met his burden of showing by a

preponderance of the evidence that his trial counsel’s representation was deficient.

See Strickland, 466 U.S. at 688–89, 104 S. Ct. at 2065; Nava, 415 S.W.3d at 307.

Moreover, even had Muirhead met the first prong of Strickland, Muirhead has not

                                           19
shown a reasonable probability that, but for Merkle’s error in failing to obtain the

services of a neurologist or forensic psychiatrist, he would not have pleaded guilty and

would have insisted on going to trial; Muirhead has not shown that such witnesses

were available to testify or shown what their testimonies would have been. And in the

absence of any evidence in the record indicating what the results of an investigation of

Muirhead’s mental health might have revealed or what the testimony from the

additional witnesses would have been, his arguments amount to assertions that the

failures to investigate and call additional witnesses had a conceivable effect on the

outcome of the trial, which is insufficient to support a claim of ineffective assistance.

See King v. State, 649 S.W.2d 42, 44 (Tex. Crim. App. 1983) (holding that a defendant

who complains about trial counsel’s failure to call witnesses must show the witnesses

were available and that he would have benefitted from their testimony); Edwards v.

State, Nos. 03-17-00309-CR, 03-17-00310-CR, 03-17-00311-CR, 2018 WL 1077755, at

*5 (Tex. App.—Austin Feb. 28, 2018, no pet.) (mem. op., not designated for

publication) (overruling ineffective-assistance claim based on counsel’s alleged failure

to investigate mental-health issues because the record contains no evidence of what a

further investigation would have revealed or what the testimony from additional

witnesses would have been); Straight v. State, 515 S.W.3d 553, 568 (Tex. App.—

Houston [14th Dist.] 2017, pet. ref’d) (explaining that ineffective-assistance claim

“based on trial counsel’s general failure to investigate” will fail absent “a showing of

what an investigation would have revealed that reasonably could have changed the

                                           20
result of the case” and overruling issue because defendant “did not present any

evidence regarding what” investigation would have revealed). Because Muirhead has

failed to sustain his burden under Strickland, we overrule Muirhead’s first issue.

IV.       Muirhead did not meet his burden to show that Merkle was deficient by
          failing to inform him of the consequences of his nolo contendere plea.

          In his second issue, in one sentence, Muirhead claims that Merkle was

ineffective because he failed to inform him of the consequences of his plea of nolo

contendere. The record, however, belies Muirhead’s claim.

          The record reflects that Muirhead signed the written admonishments at his plea

hearing and confirmed that he understood the range of punishment for the offense as

well as the consequences of this plea. Muirhead informed the trial court that his

lawyer, Merkle, had reviewed the admonishments with him and he understood them.

Muirhead swore that his judicial stipulation to the facts of the offense was made freely

and voluntarily and without duress. Muirhead represented that he understood that

based on the evidentiary stipulation he had signed, the trial court could find him

guilty.

          For his part, Merkle testified that he had explained the potential parole

consequences of Muirhead’s plea of nolo contendere to Muirhead before Muirhead

entered the plea.

          The trial court also informed Muirhead of the consequences of his plea. At the

open-plea hearing, the trial court confirmed that (1) Muirhead knew that he was


                                            21
charged with burglary, (2) Merkle had discussed the indictment with him, and (3) he

was aware that the trial court could impose punishment of up to confinement for life.

The court also ensured, by questioning Muirhead and Merkle, that Muirhead

understood the nature of the proceedings and was competent to stand trial. Finally,

the trial court determined that Muirhead had discussed the plea documents he had

signed with Merkle and that he had understood the effects of the documents before

signing them. The trial court found that Muirhead had knowingly and intelligently

waived constitutional and statutory rights and that he had entered the nolo contendere

plea freely and voluntarily.

        We find nothing in the record to indicate that Muirhead was unable to consult

with Merkle or did not understand the nature of the proceedings against him. In

contrast, the record reflects that Muirhead was fully aware of the consequences of his

plea.

        Muirhead also claims that Merkle was ineffective because he allowed him to

enter a plea “before a trial court judge [who] had been on the bench just a couple of

months.” We disagree. At the hearing on the motion for new trial, Merkle testified

that Muirhead’s strategy was to be placed on community supervision and avoid

confinement. Merkle explained that he believed Muirhead’s plea of nolo contendere

would give him the best chance to obtain that result. After assessing the facts of

Muirhead’s offense—including Dr. Farr’s demeanor in the 9-1-1 call, the photos

depicting Dr. Farr’s bloody injuries, and Muirhead’s positive test for cannabinoids

                                          22
following the offense—Merkle concluded that if Muirhead took his case to a jury, the

jury would convict him and would impose an “extremely severe” sentence. Merkle

characterized the possibilities of a jury finding Muirhead not guilty or finding him

guilty and imposing probation as “highly unlikely.” Merkle stated that by choosing to

the have the trial judge sentence him, it was possible that the court would place

Muirhead on a deferred-adjudication community supervision.

      Here, the record does not reflect that the decision to have the judge assess

punishment was not a tactical strategy. Accordingly, we find no merit in Muirhead’s

claim that Merkle was ineffective for allowing him to enter his plea of nolo

contendere before the judge.

      After reviewing the record in the light most favorable to the trial court’s ruling,

we hold that the trial court did not abuse its discretion by denying Muirhead’s motion

for new trial on the basis that Merkle failed to explain the potential parole

consequences of Muirhead’s plea of nolo contendere or because Merkle allowed him

to enter his plea before this particular trial court judge. Charles, 146 S.W.3d at 208.

We overrule Muirhead’s second issue.




                                          23
V.    Conclusion

      Having overruled Muirhead’s issues, we affirm the trial court’s judgment.

                                                    /s/ Wade Birdwell

                                                    Wade Birdwell
                                                    Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: September 30, 2021




                                         24